



EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective March 1, 2004 (“Effective
Date”), is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”), and Stonie R. O’Briant (“Employee”).

W I T N E S S E T H:

WHEREAS, Company desires to employ Employee upon the terms and subject to the
conditions hereinafter set forth, and Employee desires to accept such
employment;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

Employment Terms

1.

Employment.  Subject to the terms and conditions of this Agreement, Company
agrees to employ Employee as Executive Vice President, Merchandising, Marketing
and Strategic Planning of Dollar General Corporation.

2.

Term.  The term of this Agreement shall be until the second annual anniversary
of the Effective Date (“Term”), unless otherwise terminated pursuant to
Paragraphs 7, 8, 9, 10, 11 or 12 hereof.

3.

Position, Duties and Administrative Support.

a.

Position.  Employee shall serve as Executive Vice President, Merchandising,
Marketing and Strategic Planning. Employee shall report to the President and
Chief Operating Officer and perform such duties and responsibilities as the
President and COO or the CEO may prescribe from time-to-time.

b.

Full-Time Efforts.  Employee shall perform and discharge faithfully, diligently
and to the best of his /her ability such duties and responsibilities and shall
devote his/her full-time efforts to the business and affairs of Company.
 Employee agrees to promote the best interests of Company and to take no action
that in any way damages the public image or reputation of Company, its
subsidiaries or its affiliates.

c.

Administrative Support.  Employee shall be provided with office space and
administrative support commensurate with his/her position.

d.

No Interference With Duties.  Employee shall not devote time to other activities
which would inhibit or otherwise interfere with the proper performance of
his/her duties, and shall not be directly or indirectly concerned or interested
in any other occupation, activity or interest in any business whatsoever other
than by reason of holding a non-controlling interest as a shareholder,
securities holder or debenture holder in a corporation quoted on a nationally
recognized exchange.  Employee may not serve as a member of a board of directors
of a for-profit company, other than the Company or any of its subsidiaries or
affiliates, during the Term without the express approval of the CEO.

4.

Work Standard.  Employee hereby agrees that he/she shall at all times comply
with and abide by all terms and conditions set forth in this Agreement, and all
applicable work policies, procedures and rules as may be issued by Company.
 Employee also agrees that he/she shall comply with all federal, state and local
statutes, regulations and public ordinances governing the performance of his/her
duties hereunder.

5.

Compensation.

a.

Base Salary.  Subject to the terms and conditions set forth in this Agreement,
Company shall pay Employee, and Employee shall accept, an annual base salary
(“Base Salary”) of no less than Three Hundred Sixty Two Thousand Two Hundred
Fifty Dollars ($362,250).  The Base Salary shall be paid in accordance with
Company’s normal payroll practices and may be increased from time to time at the
sole discretion of the Company.

b.

Incentive Bonus.  Employee’s incentive compensation for the Term of this
Agreement shall be determined under the Company’s bonus program for officers
established by the Compensation Committee and amended in its discretion.  The
actual bonus paid pursuant to this Paragraph 5(b) shall be based on performance
criteria established by the Compensation Committee in accordance with the terms
and conditions of the bonus program for officers.

c.

Stock Based Compensation.  Employee shall be eligible for award grants from
time-to-time consistent with the award grants made to similarly situated
officers of the Company as governed by the terms of the 1998 Employee Stock
Incentive Plan, as may be amended, or any successor plan thereof (the “Stock
Plan”), as determined in the sole discretion of the Compensation Committee.

d.

Vacation.  Employee shall be entitled to three weeks paid vacation time within
the first year of employment. After five years of employment, Employee shall be
entitled to four weeks paid vacation. Vacation time is granted on the
anniversary of Employee’s hire date each year. Any available but unused vacation
as of the annual anniversary of employment date or at Employee’s termination
date shall be forfeited.

e.

Business Expenses.  Employee shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder.  Employee shall adhere to
the Company’s expense reimbursement policies and shall follow those expense
reimbursement procedures that generally apply to other Company employees.

f.

Perquisites.  Employee shall be entitled to receive such other executive
perquisites, fringe and other benefits as are provided to officers and their
families under any of the Company’s plans and/or programs in effect from time to
time and such other benefits as are customarily available to officers of the
Company and their families.

6.

Benefits.  During the Term, Employee (and, where applicable, Employee’s eligible
dependents) shall be eligible to participate in the various Company welfare
benefit plans, practices and policies (including, without limitation, medical,
prescription, dental, vision, disability, employee life, accidental death and
travel accident insurance plans and programs) to the extent and in accordance
with the terms of those plans as generally provided to officers or other
similarly situated employees of the Company.  In addition, Employee shall be
eligible to participate, pursuant to their terms, in any other benefit plans
offered by the Company to officers or other employees (excluding plans
applicable solely to certain officers of the Company in accordance with the
express terms of such plans), including, without limitation, the 401(k)
Retirement and Savings Plan and CDP/SERP Plan.  Collectively the plans and
arrangements described in this Paragraph 6 and as they may be amended or
modified in accordance with their terms are hereinafter referred to as the
“Benefits Plans.”  Notwithstanding the above, Employee understands and
acknowledges that Employee is not eligible for benefits under the Dollar General
Corporation Severance Plan and that the only severance benefits Employee is
entitled to are set forth in this Agreement.

7.

Termination for Cause.  Under the following conditions, each of which shall
constitute “Cause” or “Termination for Cause”, this Agreement may be terminated
immediately at any time by Company without any liability owing to Employee or
Employee’s beneficiaries under this Agreement, except for those benefits owed
under any other plan or agreement covering Employee which shall be governed by
the terms of such plan or agreement:

a.

Any act involving fraud, dishonesty or material misrepresentation, or any
material breach of applicable regulations of competent authorities in relation
to trading or dealing with stocks, securities, investments and the like;

b.

Other than as required by law, the carrying out of any activity or the making of
any public statement which prejudices or reduces the good name and standing of
Company or any of its affiliates or would bring any one of these into public
contempt or ridicule;

c.

Attendance at work in a state of intoxication or being found in possession of
any prohibited drug or substance, possession of which would amount to a criminal
offense;

d.

Assault or other act of violence against any employee of Company or other
person; or

e.

Conviction of any felony whatsoever or any misdemeanor involving moral
turpitude.

A termination for Cause shall be effective only if the Company has given
Employee written notice of its intention to terminate for Cause, describing
Employee’s acts or omissions that are believed to constitute Cause, and has
given Employee fair opportunity to respond.

8.

Termination upon Death.  Notwithstanding anything herein to the contrary, this
Agreement shall terminate immediately upon Employee’s death, and Company shall
have no further liability to Employee or his/her beneficiaries under this
Agreement, except for benefits under the Benefits Plans and Stock Plan covering
Employee to the extent provided by the terms of such Benefits Plans and Stock
Plan.

9.

Disability.  If a Disability (as defined below) of Employee occurs during the
Term, the Company may notify Employee of the Company’s intention to terminate
Employee’s employment.  In that event, employment shall terminate effective on
the termination date provided in such notice of termination (the “Disability
Effective Date”), and this Agreement shall terminate without further liability
to Employee, except for benefits under the Benefits Plans and Stock Plan
covering Employee to the extent provided by the terms of such Benefits Plans and
Stock Plan.  In this Agreement, “Disability” means:

(a)

a long-term disability, as defined in the Company’s applicable long-term
disability plan as then in effect; or

(b)

Employee’s inability reasonably to perform his/her duties under this Agreement
because of any medically determinable physical or mental impairment that (i) can
reasonably be expected to result in death or (ii) has lasted or can reasonably
be expected to last longer than ninety (90) consecutive days.  In this
circumstance, the existence of a Disability shall be determined by the Company,
in its sole and absolute discretion, upon receipt of competent medical advice
from a qualified physician selected by or acceptable to the Company.  In this
circumstance, Employee shall, if there is any question about his/her Disability,
submit to a physical examination by a qualified physician selected by the
Company. Nothing in this subsection (b) is intended to nor shall it be deemed to
broaden or modify the definition of “disability” in the Company’s long-term
disability plan.  

10.

Employee’s Termination of Employment.

a.

Notwithstanding anything herein to the contrary, Employee may terminate his/her
employment and this Agreement at any time, for no reason, with thirty (30) days
written notice to Company.  Upon such termination, Employee shall be entitled to
his/her prorata Base Salary through the date of termination and such other
vested benefits under any other plan or agreement covering Employee which shall
be governed by the terms of such plan or agreement. Employee shall not be
entitled to those payments and benefits listed in paragraph 11, unless he/she
terminates his/her employment for Good Reason, as defined below.

b.

Good Reason shall mean any of the following actions taken by the Company:

(i)

a reduction by the Company in the Employee’s Base Salary or target bonus level;

(ii)

the Company shall fail to continue in effect any significant Company-sponsored
compensation plan or benefit (without replacing it with a similar plan or with a
compensation equivalent), unless such action is in connection with
across-the-board plan changes or terminations similarly affecting at least
ninety-five percent (95%) of all executive employees of the Company;

(iii)

Company’s principal executive offices shall be moved to a location outside the
middle-Tennessee area, or Employee is required to be based anywhere other than
the Company’s principal executive offices;

(iv)

Without his/her written consent, the assignment to the Employee by the Company
of duties inconsistent with, or the significant reduction of the title, powers
and functions associated with, Employee’s position, titles or offices, unless
such action is the result of a restructuring or realignment of duties and
responsibilities by the Company, for business reasons, that leaves Employee at
the same officer level (i.e., Vice President, Executive Vice President, etc.)
and with a similar level of responsibility, or is the result of Employee’s
failure to meet pre-established and objective performance criteria, or is the
result of his/her termination  for Disability or Cause;

(v)

Any material breach by the Company of any provision of this Agreement; or

(vi)

The failure of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

Good Reason shall not include Employee’s death or Disability.  The Company shall
have the opportunity to cure any claimed event of Good Reason (other than
subparagraph (vi) above) within thirty (30) days notice from Employee.

11.

Termination without Cause or by Employee for Good Reason.  If Employee’s
employment is terminated by the Company without Cause which the Company may do
at any time prior to the expiration of the Term (it being understood by the
Parties that termination by death or Disability shall not constitute termination
without Cause), Employee terminates for Good Reason (as defined above), or the
Company fails to renew or extend the Term of this Employment Agreement unless
such failure to renew or extend is accompanied with a mutually agreeable
severance arrangement between the Company and the Employee or is the result of
Employee’s voluntary retirement, then Employee shall be entitled (in lieu of the
payments referenced in Paragraph 12 below, and not in addition to), only upon
the execution and effectiveness of the Release attached hereto and made a part
hereof, to continuation of Employee’s Base Salary as of the date immedi­ately
preceding the termination for 24 months, payable in accordance with the
Company’s normal payroll cycle and procedures. In addition, Employee shall be
entitled to outplacement services, provided by the Company, for one year or
until other employment is secured, whichever comes first.

In the event that there is a breach by Employee of any continuing obligations
under this Agreement after termination of employment, any unpaid amounts under
this Paragraph 11 shall be forfeited.  Any payments or reimbursements under this
Paragraph 11 shall not be deemed the continuation of Employee’s employment for
any purpose.  The Company’s obligations under this Paragraph 11 will not negate
or reduce (i) any amounts otherwise due but not yet paid to Employee by the
Company, or (ii) any other amounts payable to Employee outside this Agreement,
or any other rights that Employee may have, under the terms of any of the
applicable Benefit Plans and Stock Plan as in effect on the employment
termination date.  Further, the Company may, at any time and in its sole
discretion, make a lump-sum payment of all amounts, or all remaining amounts,
due to Employee under this Paragraph 11.

12.

Effect of Change in Control.

a.

If within two (2) years following a Change in Control (as hereafter defined),
the Company (or any successor to the Company) terminates Employee’s employment
without Cause or Employee terminates his/her employment for Good Reason, then
upon the execution and the effectiveness of the Release attached hereto and made
a part hereof, the Company shall pay to Employee (in lieu of the payments
referenced in paragraph 11 above, and not in addition to):

(i)

a lump sum payment equal to two times Employee’s Base Salary in effect
immediately prior to the Change in Control plus two times the amount of
Employee’s target incentive bonus payment in effect immediately prior to the
Change in Control;

(ii)

a lump sum payment in an amount equal to two (2) times the annual Employee
contribution to participate in the Company’s medical, dental and vision benefits
program;

(iii)

outplacement services, provided by the Company, for one year or until other
employment is secured, whichever comes first; and

(iv)

Employee’s awards, if any, granted pursuant to the Stock Plan or any precursor
or successor plan shall fully vest and shall remain exercisable in accordance
with the terms of the Stock Plan.

b.

For purposes of Paragraph 12(a), the payments described therein shall be limited
to the Capped Amount.  The “Capped Amount” shall be the amount otherwise payable
under Paragraph 12(a), reduced in such amount and to such extent that no amount
of the payment under Paragraph 12(a), plus all other “parachute payments” under
Code Section 280G (collectively “Total Payments”), would constitute an “excess
parachute payment” under Code Section 280G.  Notwithstanding the preceding
sentence, the Employee’s Total Payments shall not be limited to the Capped
Amount if it is determined that Employee would receive at least $25,000 in
greater after-tax proceeds if no such reduction is made.  The calculation of the
Capped Amount and all other determinations relating to the applicability of Code
Section 280G (and the rules and regulations promulgated thereunder) to the
payments contemplated by this Employment Agreement shall be made by the tax
department of the independent public accounting firm then responsible for
preparing or auditing the Company’s consolidated federal income tax return, and
such determinations shall be binding upon the Employee and the Company.

c.

Change in Control shall mean the date as of which any of the following occurs:

(i)

The Consummation of an acquisition after which any individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (hereinafter “Exchange Act”) shall have beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act
(hereinafter “Beneficial Ownership”) of 35% or more of the Voting Securities of
the Company; provided, however, that for purposes of the preceding sentence, the
following acquisitions of Voting Securities of the Company shall not constitute
a Change in Control:

(A)

ownership or an acquisition by Cal Turner, James Stephen Turner or a member or
members of his/her or their immediate family or any trust, partnership,
foundation or similar entity for the exclusive benefit of any such persons
(collectively, the “Turner Family Interests”);

(B)

any acquisition directly from the Company;

(C)

any acquisition by the Company or an affiliate which the Company Controls;

(D)

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a subsidiary of the Company;

(E)

any acquisition by a qualified pension plan or publicly held mutual fund;

(F)

any acquisition by the Employee or a group within the meaning of Section 14(d)
of the Exchange Act that includes the Employee; or

(G)

any Business Combination which would not otherwise constitute a Change in
Control because of the application of clauses (A), (B) and (C) of Paragraph
12(c)(iii).

(ii)

A change in the composition of the Board of Directors of the Company whereby
individuals who constitute the Board of Directors of the Company as of the
Effective Date of this Agreement (plus any individual who shall become a
director subsequent to such date whose election or nomination for election by
the shareholders was approved by a vote of at least 75% of the directors then
comprising the Board of Directors) (hereinafter “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors.
 Notwithstanding the foregoing, no individual who shall become a director of the
Board of Directors subsequent to the Effective Date whose initial assumption of
office occurs as a result of an actual or threatened election contest (within
the meaning of Rule 14a-11 of the Regulations promulgated under the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act other than the Board of Directors shall be a member of the
Incumbent Board.

(iii)

Consummation of a Business Combination, unless, immediately following such
Business Combination, all of the following three conditions are met:

(A)

all or substantially all of the individuals and entities who held Beneficial
Ownership, respectively, of the Voting Securities of the Company immediately
prior to such Business Combination beneficially own, directly or indirectly, 65%
or more of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of the Voting Securities of the Company or
all or substantially all of the Company’s assets) (such surviving or resulting
corporation to be referred to as “Surviving Company”), in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Voting Securities of the Company;

(B)

no individual, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (excluding any corporation resulting from such
Business Combination, the Turner Family Interests, any qualified pension plan, a
publicly held mutual fund, the Employee, a group within the meaning of Section
14(d) of the Exchange Act that includes the Employee, or an employee benefit
plan (or related trust) of the Company or Surviving Company) holds Beneficial
Ownership, directly or indirectly, of 35% or more of the combined voting power
of the then outstanding Voting Securities of Surviving Company except to the
extent that such ownership existed immediately prior to the Business
Combination; and

(C)

at least a majority of the members of the board of directors of the Surviving
Company were members of the Incumbent Board at the earlier of the date of
execution of the initial agreement, or of the action of the Board of Directors
of the Company, providing for such Business Combination.

(iv)

For purposes of subparagraphs (i) - (iii) above, the terms below shall have the
following meanings:

(A)

“Business Combination” shall mean a reorganization, merger or consolidation of
the Company or sale or other disposition of all or substantially all of the
assets of the Company.

(B)

“Consummation” shall mean the completion of the final act necessary to complete
a transaction as a matter of law, including, but not limited to, any required
approvals by the corporation’s shareholders and board of directors, the transfer
of legal and beneficial title to securities or assets and the final approval of
the transaction by any applicable domestic or foreign governments or
governmental agencies.

(C)

“Control” shall mean, in the case of a corporation, Beneficial Ownership of more
than 50% of the combined voting power of the corporation’s Voting Securities, or
in the case of any other entity, Beneficial Ownership of more than 50% of such
entity’s voting equity interests.

(D)

“Voting Securities” shall mean the outstanding voting securities of a company
entitling the holder thereof to vote generally in the election of such company’s
directors.

13.

Publicity; No Disparaging Statement.  Except as otherwise provided in Paragraph
14 hereof, Employee and the Company covenant and agree that they shall not
engage in any communi­cations which shall disparage one another or interfere
with their existing or prospective business relationships.

14.

Confidentiality and Legal Process.  Employee represents and agrees that he/she
will keep the terms, amount and fact of this Agreement confidential and that
he/she will not hereafter disclose any information concerning this Agreement to
any one other than his/her personal agents.  Notwithstanding the foregoing,
nothing in this Agreement is intended to prohibit Employee from performing any
duty or obligation that shall arise as a matter of law.  Specifically, Employee
shall continue to be under a duty to truthfully respond to any legal and valid
subpoena or other legal process.  This Agreement is not intended in any way to
proscribe Employee’s right and ability to provide information to any federal,
state or local government in the lawful exercise of such government’s
governmental functions.

15.

Business Protection Provision Definitions.

a.

Preamble.  As a material inducement to the Company to enter into this Agreement,
and its recognition of the valuable experience, knowledge and proprietary
information Employee will gain from his/her employment with the Company,
Employee warrants and agrees he/she will abide by and adhere to the business
protection provisions in Paragraphs 15, 16, 17, 18 and 19 herein.

b.

Definitions.  For purposes of Paragraphs 15, 16, 17, 18, 19 and 20 herein, the
following terms shall have the following meanings:

(i)

“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
the Employee and (x) any person or Entity engaged wholly or in material part in
the business in which the Company is engaged, including but not limited to such
other similar businesses as Wal-Mart, Family Dollar Stores, Fred’s, the 99 Cents
Stores and Dollar Tree Stores, or (y) any person or Entity then attempting or
planning to enter the business in which the Company is engaged (i.e., the deep
discount consumable basics retail business) whereby the Employee is required to
or does perform services on behalf of or for the benefit of such person or
Entity which are substantially similar to the services Employee participated in
or directed at any time while employed by the Company or any of its affiliates.

(ii)

“Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company, other than “Trade Secrets”
(as defined below), which is of tangible or intangible value to the Company and
the details of which are not generally known to the competitors of the Company.
 Confidential Information shall also include any items marked “CONFIDENTIAL” or
some similar designation or which are otherwise identified as being
confidential.

(iii)

“Entity” or “Entities” shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.

(iv)

“Restricted Period” shall mean two (2) years following the Employee’s
termination date.

(v)

“Territory” shall include those states in which the Company maintains stores at
Employee’s termination date.

(vi)

“Trade Secrets” shall mean information or data of or about the Company,
including, but not limited to, technical or non-technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans or lists of actual or
potential customers or suppliers that:  (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) any other information
which is defined as a “trade secret” under applicable law.

(vii)

“Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the Company that were conceived,
discovered, created, written, revised or developed by Employee during the term
of his/her employment with the Company.

16.

Nondisclosure:  Ownership of Proprietary Property.

a.

In recognition of the need of the Company to protect its legitimate business
interests during the Term of this Agreement and thereafter, Confidential
Information and Trade Secrets, Employee hereby covenants and agrees that
Employee shall regard and treat Trade Secrets and all Confidential Information
as strictly confidential and wholly-owned by the Company and shall not, for any
reason, in any fashion, either directly or indirectly, use, sell, lend, lease,
distribute, license, give, transfer, assign, show, disclose, disseminate,
reproduce, copy, misappropriate or otherwise communicate any such item or
information to any third party or Entity for any purpose other than in
accordance with this Agreement or as required by applicable law:  (i) with
regard to each item constituting a Trade Secret, at all times such information
remains a “trade secret” under applicable law, and (ii) with regard to any
Confidential Information, for the Restricted Period.

b.

Employee shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information, and he/she shall immediately
notify the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Employee becomes aware.  Employee shall assist
the Company, to the extent necessary, in the protection of or procurement of any
intellectual property protection or other rights in any of the Trade Secrets or
Confidential Information.

c.

Work Product shall be owned exclusively by the Company.  To the greatest extent
possible, any Work Product shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and
Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights.  Employee agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.

17.

Non-Interference with Employees.  Employee covenants and agrees that during the
Restricted Period he/she will not, either directly or indirectly, alone or in
conjunction with any other person or Entity:  (a) actively recruit, solicit,
attempt to solicit, or induce any person who is an exempt employee of the
Company or any of its subsidiaries, or is an officer or exempt employee of any
of the other DG Entities, to leave or cease such employment for any reason
whatsoever; or (b) hire or engage the services of any such person described in
Paragraph 17(a) above in any business substantially similar or competitive with
that in which the Company was engaged during his/her employment.

18.

Non-Interference with Business Relationships.

a.

Employee acknowledges that in the course of employment, he/she will learn about
Company’s business, services, materials, programs and products and the manner in
which they are developed, marketed, serviced and provided.  Employee knows and
acknowledges that the Company has invested considerable time and money in
developing its programs, agreements, stores, vendors, representatives, services,
products and marketing techniques and that they are unique and original.
 Employee further acknowledges that the Company must keep secret all pertinent
information divulged to Employee and Company’s business concepts, ideas,
programs, plans and processes, so as not to aid Company’s competitors.
 Accordingly, Company is entitled to the following protection, which Employee
agrees is reasonable:

b.

Employee covenants and agrees that during the Restricted Period, he/she will
not, on his/her own behalf or on behalf of any person or Entity, solicit,
direct, appropriate, call upon, or initiate communication or contact with any
person or entity or any representative of any person or entity, with whom
Employee had contact during his/her employment, in such a way as to interfere
with Company’s business relationships.

19.

Agreement Not to Work in a Competitive Position.

a.

Employee covenants and agrees not to obtain or work in a Competitive Position
within the Territory for the Restricted Period.

b.

Employee and Company expressly covenant and agree that the scope, territorial,
time and other restrictions contained in this entire Agreement constitute the
most reasonable and equitable restrictions possible to protect the business
interest of the Company given: (i) the business of the Company; (ii) the
competitive nature of the Company’s industry; and (iii) that Employee’s skills
are such that he/she could easily find alternative, commensurate employment or
consulting work in his/her field which would not violate any of the provisions
of this Agreement.  The Employee further acknowledges that the compensation and
benefits described in Paragraphs 5, 11 and 12 are also in consideration of
his/her covenants and agreements contained in Paragraphs 15 through 19 hereof.

20.

Return of Materials. Upon the Employee’s termination, or at any point after that
time, upon the specific request of the Company, Employee shall return to the
Company all written or descriptive materials of any kind belonging or relating
to the Company or its affiliates, including, without limitation, any originals,
copies and abstracts containing any Work Product, intellectual property,
Confidential Information and Trade Secrets in Employee’s possession or control.

21.

General Provisions.

a.

Amendment.  This Agreement may be amended or modified only by a writing signed
by both of the parties hereto.

b.

Binding Agreement.  This Agreement shall inure to the benefit of and be binding
upon Employee, his/her heirs and personal representatives, and the Company and
its successors and assigns.

c.

Waiver Of Breach; Specific Performance.  The waiver of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach.  Each of the parties to this Agreement will be entitled to enforce its
or his/her rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his/her favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his/her sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

d.

Unsecured General Creditor.  The Company shall neither reserve nor speci­fically
set aside funds for the payment of its obligations under this Agreement, and
such obligations shall be paid solely from the general assets of the Company.

e.

No Effect On Other Arrangements.  It is expressly understood and agreed that the
payments made in accordance with this Agreement are in addition to any other
benefits or compensation to which Employee may be entitled or for which he/she
may be eligible, whether funded or unfunded, by reason of his/her employment
with the Company.

f.

Tax Withholding.  There shall be deducted from each payment under this Agreement
the amount of any tax required by any govern­mental authority to be withheld and
paid over by the Company to such governmental authority for the account of
Employee.

g.

Notices.

(i)

All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:

If to Company to:

Dollar General Corporation

Attn: General Counsel

1 Mission Ridge

Goodlettsville, TN  37072-2171

Facsimile: (615)855-5180

If to Employee to:

Stonie O’Briant

111 North Governors Cove

Hendersonville, TN   37075




(ii)

All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery.

(iii)

Either party hereto may change the address to which notice is to be sent
hereunder by written notice to the other party in accordance with the provisions
of this Paragraph.

h.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee (without giving effect to conflict of
laws).

i.

Entire Agreement.  This Agreement contains the full and complete understanding
of the parties hereto with respect to the subject matter contained herein and
this Agreement supersedes and replaces any prior agreement, either oral or
written, which Employee may have with Company that relates generally to the same
subject matter.

j.

Assignment.  This Agreement may not be assigned by Employee, and any attempted
assignment shall be null and void and of no force or effect.

k.

Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.

l.

Paragraph Headings.  The paragraph headings set forth herein are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement whatsoever.

m.

Interpretation.  Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.

n.

Voluntary Agreement.  Employee and Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement effective the 1st day of
March, 2004.




 

“COMPANY”

     

DOLLAR GENERAL CORPORATION

     

By:

/s/ David A. Perdue

     

Its:

 




 

“EMPLOYEE”

     

By:

/s/ Stonie R. O’Briant

  

Stonie R. O’Briant




 

Witnessed By:

     

By:

/s/ Tammy R. Moseley







Addendum to Employment

Agreement with ___________________

RELEASE AGREEMENT

THIS RELEASE (“Release”) is made and entered into by and between
_________________ (“Employee”) and DOLLAR GENERAL CORPORATION, and its successor
or assigns (“Company”).

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on ___________________;

WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, effective _____________________ (“Agreement”), that this
Release is incorporated therein by reference;

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
his termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service he/she has provided or will provide for the Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

1.

Claims Released Under This Agreement.

In exchange for receiving the benefits described in Paragraph 11 or 12 of the
Agreement, I hereby voluntarily and irrevocably waive, release, dismiss with
prejudice, and withdraw all claims, complaints, suits or demands of any kind
whatsoever (whether known or unknown) which I ever had, may have, or now have
against Company and other current or former subsidiaries or affiliates of the
Company and their past, present and future officers, directors, employees,
agents, insurers and attorneys (collectively, the “Releasees”), arising from or
relating to (directly or indirectly) my employment or the termination of my
employment or other events occurred as of the date of execution of this
Agreement, including but not limited to:

a.

claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Family
and Medical Leave Act, 42 U.S.C. § 1981, the Sarbanes Oxley Act of 2002, the
National Labor Relations Act, the Labor Management Relations Act, Executive
Order 11246, Executive Order 11141, the Rehabilitation Act of 1973, or the
Employee Retirement Income Security Act;

b.

claims for violations of any other federal or state statute or regulation or
local ordinance;

c.

claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty;

d.

claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company (except for benefits specifically provided for under the Benefits Plans
as specified in Section 2, below); or

e.

any other claims under state law arising in tort or contract.

2.

Claims Not Released Under This Agreement.

In signing this Agreement, I am not releasing any claims that may arise under
the terms of this Agreement or which may arise out of events occurring after the
date I execute this Agreement.

I am also not releasing claims to benefits that I am already entitled to receive
under the Benefits Plans.  However, I understand and acknowledge that nothing
herein is intended to or shall be construed to require the Company to institute
or continue in effect any particular plan or benefit sponsored by the Company
and the Company hereby reserves the right to amend or terminate any of its
benefit programs at any time in accordance with the procedures set forth in such
plans.

Nothing in this Agreement shall prohibit me from engaging in protected
activities under applicable law or from communicating, either voluntarily or
otherwise, with any governmental agency concerning any potential violation of
the law.

3.

No Assignment of Claim.  Employee represents that he/she has not assigned or
transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Release.

4.

Compensation.  In accordance with the Agreement, the Company agrees to pay the
Employee, or if he/she becomes eligible for payments under Paragraph 11 or 12
but dies before receipt thereof, his/her spouse or his/her estate, as the case
may be, the amount provided in Paragraph 11 or 12 of the Agreement.

5.

Publicity; No Disparaging Statement.  Except as otherwise provided in Paragraph
14 of the Agreement, Employee and the Company covenant and agree that they shall
not engage in any communi­cations which shall disparage one another or interfere
with their existing or prospective business relationships.

6.

No Admission Of Liability.  This Release shall not in any way be construed as an
admission by the Company or Employee of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person, on the part of itself
or himself/herself, its or his/her employees or agents.

7.

Voluntary Execution.  Employee warrants, represents and agrees that he/she has
been encouraged in writing to seek advice from anyone of his/her choosing
regarding this Release, including his/her attorney and accountant or tax advisor
prior to his/her signing it; that this Release represents written notice to do
so; that he/she has been given the opportunity and sufficient time to seek such
advice; and that he/she fully understands the meaning and contents of this
Release. He/she further represents and warrants that he/she was not coerced,
threatened or otherwise forced to sign this Release, and that his/her signature
appearing hereinafter is voluntary and genuine.  EMPLOYEE UNDERSTANDS THAT
HE/SHE MAY TAKE UP TO TWENTY-ONE (21) DAYS TO CONSIDER WHETHER OR NOT HE/SHE
DESIRES TO ENTER INTO THIS RELEASE.

8.

Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT HE/SHE MAY REVOKE THIS
RELEASE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION WITHIN SEVEN (7)
DAYS OF HIS/HER EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE
UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  HE/SHE UNDERSTANDS THAT UPON
THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE BINDING UPON
HIM/HER AND HIS/HER HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS,
SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.

Acknowledged and Agreed To:




 

“COMPANY”

     

DOLLAR GENERAL CORPORATION

     

By:

       

Its:

 




I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

 

“EMPLOYEE”

      




Date

  




 

WITNESSED BY:

      




Date

  











